Citation Nr: 0023363	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  93-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right knee injury.  

2.  Dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for low back 
strain.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1987 to May 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision by the RO.  

The veteran testified before a Hearing Officer at the RO in 
January 1993.  

The case was remanded by the Board in December 1995 and again 
in May 1998.  

The Board points out that the RO has attempted to contact the 
veteran at several addresses with no response.  As such, the 
veteran did not submit additional medical records and did not 
report to his scheduled VA examination as per the directives 
of the December 1995 remand.  

In May 1998, the Board remanded the cases again in hopes that 
the RO would be able to locate the veteran and carry out the 
directives of its earlier remand.  The RO made further 
attempts to locate the veteran but without success.  







FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current right knee disability due to disease or 
injury which was incurred in or aggravated by service.  

2.  The veteran's service-connected low back strain is not 
currently shown to be manifested by more than complaints of 
pain on motion.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a disability 
manifested by knee pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  

2.  A rating above the initial 10 percent rating assigned 
following a grant of service connection for service-connected 
low back strain from the effective date of service connection 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5292, 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Residuals of a Right Knee Injury

In this case, the veteran contends that he has a right knee 
disability due to injury in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering his own opinion 
as to the questions of medical diagnosis or causation 
presented in this case, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, while the veteran asserts that his knee pain had its 
onset during service, this assertion does not make the claim 
well-grounded if there is no medical evidence of record of a 
nexus between current disability and any disease or injury in 
service.  See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer 
v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  

A careful review of the service medical records shows that 
the veteran complained of having right knee and thigh pain in 
August 1987 after he twisted it during a PT run.  Assessment 
was that of pulled or twisted muscle in the knee and upper 
thigh.  There were no other complaints of knee pain in 
service.  

X-ray studies in August 1991 of the veteran's knees were 
negative.  VA joints examination in August 1991 revealed 
normal knee joints with no swelling, visible deformity or 
impairment of the knee joint.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1993 that he hurt his knee during a 
physical training exercise in service.  The veteran related 
that he currently felt stiffness in the knee and indicated 
that he did not wear a knee brace or knee pad.  The veteran 
indicated that he had gone to physical therapy for his knee 
at the Martin Army Hospital.  No such documentation is 
associated with the claims file, and as noted, the RO has 
exhausted attempts to contact the veteran in order to obtain 
any such documentation.  

A private MRI of the right knee in April 1993 showed an 
abnormal high signal seen from the posterior horn of the 
medial meniscus with what appeared to be a linear tear 
extending to the undersurface of the meniscus.  Normal signal 
was seen from the marrow of the bony structures, the muscular 
tissues, the cruciate ligaments, infrapatellar ligament, and 
collateral ligaments.  There appeared to be slight lateral 
subluxation of the patella with some patellar tilt.  No 
fracture or destructive bone lesion was seen and the lateral 
meniscus looked normal.  Impression was that of linear tear 
of the posterior horn of the medial meniscus with extension 
to the undersurface with an abnormal patellar tracking system 
as described.  

As noted hereinabove, the RO has exhausted all attempts to 
contact the veteran to obtain any additional documentation to 
support his claim of service connection.  In addition, the RO 
scheduled the veteran for a VA examination for which the 
veteran failed to report.  The Board notes that, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b) (1999).  

While the service medical records showed that the veteran was 
treated for a twisted knee following a PT run in 1987, there 
is no medical evidence that he has current right knee 
disability as a result thereof.  In addition, the veteran has 
been given ample opportunity to present evidence to support 
his claim, but has not responded to such requests.  The 
veteran's post-service medical records show an impression of 
linear tear of the posterior horn of the medial meniscus with 
extension to the undersurface on MRI in 1993.  However, there 
is no indication whatsoever that such an impression of 
current disability is in any way related to disease or injury 
incurred in service.  

As no competent evidence has been submitted to show that the 
veteran has current right knee disability due to disease or 
injury which was incurred in or aggravated by service, the 
claim of service connection for residuals of a right knee 
injury is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). A review of the correspondence in this 
case, to include the statement of the case shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.  


II.  Low Back Strain

The veteran contends that this back disability is more severe 
than the current 10 percent evaluation indicates.  

At the outset, the Board notes that the veteran's claim as to 
the dissatisfaction wit the initial 10 percent rating 
assigned following a grant of service connection for low back 
strain is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991 & Supp. 2000).  That is, the Board finds that 
the veteran has presented a plausible claim.  The Board also 
finds that no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.  

At his January 1993 personal hearing, the veteran testified 
that he wore a brace and continued to take pain medication 
and muscle relaxants for his back pain.  

X-ray studies in August 1991 of the veteran's lumbar spine 
were negative.  VA spine examination in August 1991 revealed 
no evidence of postural imbalance or fixed deformity.  The 
range of motion was normal.  The veteran complained of low 
back pain and reported that he used a lumbosacral spine 
supporting brace.  There was normal peripheral tendon 
reflexes and no pathological reflexes of the extremities.  
Diagnosis was that of chronic lower back syndrome.  

The medical records also show that the veteran sought 
treatment for back pain in March 1993, several days after a 
motor vehicle accident.  A report of an magnetic resonance 
imaging (MRI) of the lumbar spine, obtained after the 
accident, showed no fracture, destructive lesion, herniated 
disc or spinal stenosis.  The record does not contain the 
initial treatment reports of x-ray films concerning the 
accident.  As noted, the RO has exhausted its efforts to 
obtain any such documentation.  

In addition, the veteran failed to report for a VA 
examination scheduled for the purpose of evaluating the 
current severity of the service-connected disability.  The 
Board notes that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b) (1999).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

In assessing the rating to be assigned for the veteran's 
service-connected low back disorder, the Board initially 
observes that the RO has rated this condition as 10 percent 
disabling under the provisions of Diagnostic Code 5295 for 
lumbosacral strain.  Under that code, a non-compensable 
rating is assigned where the lumbosacral strain produces only 
slight subjective symptoms.  A 10 percent evaluation is 
warranted when characteristic pain on motion is shown.  With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, a rating of 
20 percent is provided.  When severe with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion, a rating of 40 
percent is provided.  

The Board notes that the veteran asserted having low back 
pain during his August 1991 VA examination.  In consideration 
of limitation of motion, the Court has set forth certain 
guidelines.  In the case of DeLuca v. Brown, 8 Vet.App. 202 
(1995), the Court has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's claim for an increased rating for 
the service-connected low back strain as a rating under the 
Diagnostic Code governing limitation of motion of the lumbar 
spine should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion. 
Johnson v. Brown, 9 Vet.App. 7 (1996).  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  In this case, the veteran 
complained of low back pain.  The Board finds that the 10 
percent disability rating under Diagnostic Code 5295 
adequately considers the veteran's functional limitation of 
the lumbar spine.  

In sum, the Board finds that the medical evidence shows that 
the veteran has characteristic pain on motion of the lumbar 
spine.  The Board also finds that the medical evidence does 
not show objective evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position or more than slight functional limitation 
due to pain.  Moreover, the objective evidence shows no 
abnormalities of the lumbosacral spine on the x-ray studies 
and normal range of motion.  As such, the veteran does not 
meet the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5295.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been 10 percent disabling since the effective date of service 
connection.  As such, the 10 percent disability rating should 
be assigned effective from the same effective date as that in 
effect for service connection.  A rating in excess of 10 
percent is not warranted for the reasons and bases previously 
set forth as there is no additional evidence for review.  

Accordingly, the medical evidence does not support the 
veteran's dissatisfaction with the initial 10 rating assigned 
following a grant of service connection for service-connected 
low back strain, and a schedular rating of 10 percent but not 
more, is warranted from the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.72, 
Part 4, including Diagnostic Code 5295 (1999).  



ORDER

Service connection for residuals of a right knee injury is 
denied, as a well-grounded claim has not been submitted.  

An increased rating for the service-connected low back strain 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

